DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  on .
IN THE CLAIMS
Claim , Line , the phrase "" has been replaced with --  –
Claim , Line , the phrase "" has been replaced with --  --
Claim , Line , the phrase "" has been replaced with --  --
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed limitations as amended on .  The prior art fails to show or reasonably teach in combination the claimed limitations drawn to:
"." in Claim .
" in Claim .
"." in Claim .
Claims  are allowed based on their dependence from allowed independent claims.
Claims  enable opportunities to increase robustness of a vehicle to possible changes of lanes and lane configurations (e.g. construction) by determining one or more lanes of a road in an vehicle’s surrounding environment without the need for map data or lane markings by utilizing the collective driving behavior of a plurality of objects (represented by a plurality of trajectories of a plurality of objects).  Determining lanes in this manner enables increased efficiency and accuracy with regard to adaptation to new traffic conditions, road construction conditions, and poor lane marking visibility based on the collective behavior of the objects in the vicinity of the vehicle. 
The most pertinent prior art references which most closely discuss the claimed subject matter in Claims 1 and 13 is: Guo et al. ("Improved Lane Detection based on Past Vehicle Trajectories," 17th International IEEE    Conference on Intelligent Transportation Systems (ITSC), IEEE, October 8, 2014, pp. 1956-1963, XP032685535 (eight (8) pages).
Guo et al. disclose the feature of utilizing a spatial score using variances of the distances from boundary positions to a vehicle trajectory using the sum of each trajectory’s score rather than a maximum score to take advantage of statistics of past vehicle trajectories to improve boundary feature extraction when local appearance support is insufficient.   ().
However, Guo et al. fail to disclose:
wherein determining one or more lanes of the road using the estimated shape of the road and the plurality of objects and/or the plurality of trajectories of the plurality of objects; and guiding the vehicle based on the one or more determined lanes, comprises: generating a candidate lane for each trajectory of the plurality of trajectories, wherein a shape of the candidate lane is equal to the estimated shape of the road, and wherein a trajectory of the plurality of trajectories is in the center or within a predefined range around the center of the candidate lane at least in a segment where the shape of the trajectory is equal to the estimated shape of the road; determining one or more sets of lanes from the generated candidate lanes, wherein each of the set of lanes comprises only lanes from the generated candidate lanes which are distinct with respect to each other; determining a score value for each set of lanes of the determined one or more sets of lanes, by counting a number of trajectories that are in the center or within a predefined range around the center of a particular lane within the set of lanes; and determining the one or more lanes of the road based on the set of lanes which has the largest score value.
There are no teachings, suggestions, nor motivations with the prior art nor the knowledge available to a person having ordinary skill in the art to arrive at the claimed invention as recited in Claims 1 and 13 with the combination of detailed limitations required for the claim.  
The most pertinent prior art references which most closely discuss the claimed subject matter in Claim 17 is: Schiffmann et al. (US 2010/0076684).
Schiffmann et al. disclose the feature of determining a lateral offset of a host lane from a standard clothoid road curvature model (¶) 
However, Schiffmann et al. fail to disclose:
obtaining a curve by simultaneously fitting a clothoid function to the trajectories in the determined cluster of the plurality of trajectories
There are no teachings, suggestions, nor motivations with the prior art nor the knowledge available to a person having ordinary skill in the art to arrive at the claimed invention as recited in Claim 17 with the combination of detailed limitations required for the claim.  
The limitations of Claims  of the pending application are not present in the cited references of record.   The prior art does not have the combination of detailed limitations required for the claim.  Additionally, the examiner does not consider it obvious to a person having ordinary skill in the art to combine the cited art of record to arrive at the claimed invention.  Therefore, a notice of allowance has been issued. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminology
The Examiner notes that the following terms are utilized in Applicant’s specification as follows:
 - An object may be a car, a motorcycle, a truck, a bus, a bicycle, and/or any other object using a lane of a road or driving on a lane of a road.  (See PgPub: ¶0005) 
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LOGAN KRAFT can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                 /SCOTT A REINBOLD/Primary Examiner, Art Unit 3747